Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 1-19 are pending in the current application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa (US 5458759) in view of Anelva (JP 2617439, as cited in IDS).
As to claim 1, Hosokawa discloses a deposition apparatus comprising:
A substrate support with substrate (figure 1: substrate tray 14 on which a substrate is mounted);
A target facing the substrate (figure 1: target 22);
A first magnet assembly below the target including a magnet extending in a first direction, having a first length, and a second magnet surrounding the first magnet (figure 2: magnet assemblies 112 ‘below’ [opposite substrate from] target; figure 3a: magnet ‘A’ with outer peripheral magnet 313 surrounding inner magnet 305);
A second magnet assembly disposed below the target and spaced apart from the first magnet assembly in a second direction perpendicular to the first direction and having a first magnet extending in the first direction and a second magnet surrounding the first magnet (figure 3a: magnet ‘B’ in perpendicular direction from magnet ‘A’ as its elongated direction);
Wherein the second magnets of the first and second assemblies have the same length in the first direction (figure 3a: same length of outer magnets in elongated direction).


Hosokawa, while disclosing first magnets within each respective magnet assembly and adjustment of magnet properties at magnet ends (abstract), is silent as to their length being different.
	Anelva discloses a deposition apparatus with substrate support, target, and magnet elongated magnet units behind the target comprising central and surrounding magnets (figure 1-2).  Anelva also discloses knowledge in the adjusting the magnet length between the different magnet units (figure 3) in order to adjust the ion bombardment profiles to obtain more uniform deposition (English translation abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust magnet lengths, as disclosed by Anelva, in the system of Hosokawa, because this improves uniformity (Anelva at English translation abstract).  Although Anelva discloses changing the size of both the inner and outer magnets, one of ordinary skill in the art would recognize that ion bombardment and deposition profile adjustments would also be possible with experimentation of keeping one magnet size constant and adjusting the other magnet size, including a constant surrounding magnet and changing size inner magnet.  One of ordinary skill in the art would recognize this because Hosokawa discloses other magnet adjustment techniques including adjusting only one magnet (the outer magnet width of end magnets - see abstract) and it is generally recognized that changes in size and proportion are generally within the purview of one of ordinary skill in the art (see MPEP 2144.04 IV (A)).

	As to claim 3, Hosokawa discloses rectangular second [surrounding] magnets (figure 3a).
	As to claim 6, Hosokawa discloses a third magnet assembly spaced from the second with the same size outer magnet as the second and first magnet assemblies (figure 3a).
	As to claim 7, Hosokawa discloses knowledge in the art of using end magnets with different magnet properties than the central magnets (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use end magnets (first and third) with longer first[middle] magnets because of the ‘adjustment’ technique of Hosokawa in combination with the reasons for adjustment of the first magnets discussed above in claim 1.
	As to claim 8, Hosokawa discloses a plurality of symmetrical magnet assemblies (figure 3a).
	As to claim 9, Hosokawa discloses odd numbers of magnet assemblies (figure 6b/c) and Anelva discloses knowledge in the art of adjacent magnets with different size characteristics (figures 15-16).
	As to claims 10-11, Hosokawa discloses shunts adjacent and extending past part of the second magnet segments [being between part of the segment and the target] (figure 3c: magnetic shunts 390) and movement of the substrate through the chamber past the assemblies (figure 1).
	As to claim 12, Hosokawa discloses a chamber with vacuum pump and gas inlets (figure 1: inlet and outlet 18a/b).

	As to claim 14, Hosokawa discloses movement of the substrate through the chamber, necessarily into positions with overlapping and non-overlapping sections with respect to the magnet assemblies (figure 1).
	As to claim 15, Hosokawa discloses a deposition apparatus comprising:
A substrate support with substrate (figure 1: substrate tray 14 on which a substrate is mounted);
A target facing the substrate (figure 1: target 22);
A first magnet assembly below the target including a magnet extending in a first direction, having a first length, and a second magnet surrounding the first magnet (figure 2: magnet assemblies 112 ‘below’ [opposite substrate from] target; figure 3a: magnet ‘A’ with outer peripheral magnet 313 surrounding inner magnet 305);
A second magnet assembly disposed below the target and spaced apart from the first magnet assembly in a second direction perpendicular to the first direction and having a first magnet extending in the first direction and a second magnet surrounding the first magnet (figure 3a: magnet ‘B’ in perpendicular direction from magnet ‘A’ as its elongated direction);
Wherein the second magnets of the first and second assemblies have the same length in the first direction (figure 3a: same length of outer magnets in elongated direction);
A portion of the first magnet assembly does not overlap the substrate (figure 1: movement of the substrate through the chamber, necessarily into positions with overlapping and non-overlapping sections with respect to the magnet assemblies).

Hosokawa, while disclosing first magnets within each respective magnet assembly and adjustment of magnet properties at magnet ends (abstract), is silent as to their length being different.
	Anelva discloses a deposition apparatus with substrate support, target, and magnet elongated magnet units behind the target comprising central and surrounding magnets (figure 1-2).  Anelva also discloses knowledge in the adjusting the magnet length between the different magnet units (figure 3) in order to adjust the ion bombardment profiles to obtain more uniform deposition (English translation abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust magnet lengths, as disclosed by Anelva, in the system of Hosokawa, because this improves uniformity (Anelva at English translation abstract).  Although Anelva discloses changing the size of both the inner and outer magnets, one of ordinary skill in the art would recognize that ion bombardment and deposition profile adjustments would also be possible with experimentation of keeping one magnet size constant 
As to claim 16, Hosokawa discloses a third magnet assembly spaced from the second with the same size outer magnet as the second and first magnet assemblies (figure 3a).
As to claim 17, Hosokawa discloses a deposition apparatus comprising:
A substrate support with substrate (figure 1: substrate tray 14 on which a substrate is mounted);
A target facing the substrate (figure 1: target 22);
A plurality of magnet assemblies below the target including a magnet extending in a first direction, having a first length, and a second magnet surrounding the first magnet (figure 2: magnet assemblies 112 ‘below’ [opposite substrate from] target; figure 3a: magnet ‘A’ with outer peripheral magnet 313 surrounding inner magnet 305);
Wherein the second magnets of the assemblies have the same length in the first direction (figure 3a: same length of outer magnets in elongated direction).



	Anelva discloses a deposition apparatus with substrate support, target, and magnet elongated magnet units behind the target comprising central and surrounding magnets (figure 1-2).  Anelva also discloses knowledge in the adjusting the magnet length between the different magnet units (figure 3) in order to adjust the ion bombardment profiles to obtain more uniform deposition (English translation abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust magnet lengths, as disclosed by Anelva, in the system of Hosokawa, because this improves uniformity (Anelva at English translation abstract).  Although Anelva discloses changing the size of both the inner and outer magnets, one of ordinary skill in the art would recognize that ion bombardment and deposition profile adjustments would also be possible with experimentation of keeping one magnet size constant and adjusting the other magnet size, including a constant surrounding magnet and changing size inner magnet.  One of ordinary skill in the art would recognize this because Hosokawa discloses other magnet adjustment techniques including adjusting only one magnet (the outer magnet width of end magnets - see abstract) and it is generally recognized that changes in size and proportion are generally within the purview of one of ordinary skill in the art (see MPEP 2144.04 IV (A)).
As to claim 18, Hosokawa discloses a plurality of symmetrical magnet assemblies (figure 3a).
.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa in view of Anelva, as applied to claim 1 above, and further in view of Kastanis (US 6432285).
As to claim 4, Hosokawa is silent as to the magnets being a plurality of blocks.
Kastanis disclose a deposition apparatus in which a magnet unit is located behind a target (abstract; figure 2).  Kastanis also discloses a magnet assembly comprising inner and outer surrounding magnets, each comprising magnet blocks arranged in a specific orientation to obtain a more efficient erosion profile (figure 8; figure 9; col 9 lines 10-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use magnet segments, as disclosed by Kastanis, in the system of Hosokawa, because this allows for precise profile adjustment and increased target usage (Kastanis at col 9 lines 10-18).
As to claim 5, Alvana discloses different size magnets, as discussed above.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a different number of segments to obtain a different length magnet formed by segments.

	


Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794